Title: From Thomas Jefferson to Nicolas Gouin Dufief, 15 November 1802
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Sir
            Washington Nov. 15. 1802.
          
          I have duly recieved two rolls of the work on language you propose to publish, and it is with regret, but with truth, I am obliged to assure you that so unremitting are the duties of my office, the things which I am bound to do, that I scarcely ever can command one moment to read any thing but official papers. piles of these are always lying till I can read and dispatch them. not therefore to retard your publication, which you expressed a desire to commence, I was about returning the rolls unread with my apology, when last night I accidentally got an half hour which I could dispose of. I gave a cursory perusal to your preliminary discourse, and run over some of the phrases, yet not so as to be able to form a judgment of the merit of the work. the proposition to teach a language by phrases is new as a method; altho’, besides infants learning their native tongue, we have seen persons learn a foreign language in that way: and I have observed they are less apt to run into barbarisms, as Je suis froid, for I am cold, &c. than those who learn single words, & put them together of themselves. I have observed that to understand modern latin, you must understand the native language of the writer, & to find the meaning of a phrase must retranslate it into his language. that the genders in French must be learnt by memory I am convinced, since there are few rules where the exceptions are not as numerous as the words it embraces. the position of the adjective before or after the substantive, when to use the active & when the reflective verb, which of the auxiliaries etre, & avoir, is proper to each verb, are difficulties which your method may conquer: I am sure the common one has not done it. your pupils will doubtless understand their subject the better for learning also the common principles of grammar. for the higher, they must ascend into the highest regions of metaphysics. I can see by what you have done that your work will be eminently useful, and ask permission to subscribe for half a dozen copies for the different members of my family. Accept my salutations & best wishes.
          
            Th: Jefferson
          
        